DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchand (USP 9,638,362).
	With respect to claim 64, Marchand disclose a system comprising: a tube (110) or rod having a threaded portion (116) located at an end of the tube or rod; an apparatus including a first tubular member (170) and a second tubular member (150), wherein the second tubular member is disposed radially adjacent to the first tubular member (see figure 1, wherein 150 and 170 are adjacent at the radial position where they contact and thus radially adjacent) and wherein the first and second tubular members are moveable relative to one another along a central axis (see figures 1, 8, and 9), the first tubular member including a first threaded region (176) and the second tubular member including a second threaded region (156) configured to engage with the threaded portion of the tube or rod, wherein the first and second threaded regions have .

Allowable Subject Matter
3.	Claims 48, 49, 51-54, 56-57, 62, and 63 are allowed.

Response to Arguments
4.	Applicant’s arguments and amendments, filed 4/23/21, with respect to claims 48, 49, 51-54, 56, 57, 62, and 63 have been fully considered and are persuasive.  The rejection of claims 48, 49, 51-54, 56-57, 62, and 63 has been withdrawn. 
With respect to claim 64, Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive.  As noted above, the tubulars in Marchand are considered to be radially adjacent, as they are adjacent to each other at a radial position.  

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672